Double




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 21, 2014

                                    No. 04-12-00841-CV

 SCHUHARDT CONSULTING PROFIT SHARING PLAN, Allan P. Blosxom, III, Thomas
             O. Stoner, Stormy Night, LLC and TOS Ranch, LLC,
                                 Appellants

                                               v.

           DOUBLE KNOBS MOUNTAIN RANCH, INC and Carlton E. Thompson,
                               Appellees

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2011-09-28311-CV
                     Honorable Mickey R. Pennington, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court